Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 09-1055

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                              LARRY MACK,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Michael A. Ponsor,         U.S. District Judge]


                                 Before

                   Torruella, Lipez and Howard,
                         Circuit Judges.



     Jean C. LaRocque and Shea and LaRocque, on brief for
appellant.
     Todd E. Newhouse, Assistant U.S. Attorney, and Michael K.
Loucks, Acting United States Attorney, on motion for summary
disposition.



                         September 22, 2009
            Per Curiam. In this direct appeal from his sentence, the

defendant argues that the district court plainly erred in finding

him to be an armed career criminal and abused its discretion in

giving excessive weight to deterrence in sentencing him to 262

months' imprisonment, the low end of the applicable guideline

sentencing       range.     The     government      has    moved    for   summary

disposition.      As further explained below, we grant the motion and

summarily affirm the sentence because any error in determining the

defendant's armed career criminal status was harmless since the

same guideline range resulted from the defendant's career offender

status, which he does not challenge, and because the defendant's

sentence was not substantively unreasonable under the applicable

standards of appellate review.

            With respect to his armed career criminal designation,

the defendant objects to the use of his prior convictions for

assault    and    battery   and   larceny    from   a     person   as   predicates

because,    he    argues,   those    convictions     were    not   for    "violent

felon[ies]" within the meaning of 18 U.S.C. § 924(e).                     He also

argues that another conviction was erroneously used as a predicate

"prior" conviction because that conviction occurred after part of

the instant offense conduct.             As the defendant acknowledges,

because he did not object to his armed career criminal designation

below, his challenges to that designation are reviewable only for

                                       -2-
plain error.   United States v. Peralta, 457 F.3d 169, 171 (1st Cir.

2006) (per curiam).

            We need not determine whether those purported errors

satisfy the first two prongs of that demanding standard--i.e.,

whether an error occurred, United States v. Olano, 507 U.S. 725,

733-34 (1993), and, if so, whether it was sufficiently "clear" or

"obvious," id. at 734--because, as the government argues, any

errors in categorizing the defendant as an armed career criminal

did not affect the defendant's substantial rights, Olano, 507 U.S.

at 734.     That is so because, as in United States v. Rivera, 448

F.3d 82 (1st Cir. 2006), "his sentence was independently justified

under the career [offender] guideline, . . . , which yields the

same sentencing range [as] the armed career criminal guideline, and

which [the defendant] does not challenge."               Id. at 86 n.1.

            Nor was his sentence substantively unreasonable.                      The

defendant's only argument in that regard is that the court gave

excessive    weight    to    the     need   for    general    deterrence.        That

contention lacks factual or legal support.               Although the court did

emphasize that factor, it also expressly considered the "extremely

serious"    nature    of    the    offense,   particularly         the    defendant's

possession of two high-caliber handguns with "hundreds of rounds of

ammunition[]," which "will blow a hole in you as big as your fist,"

and   his   criminal       record,    which       contained   "a    lot    of   prior

convictions." The court also considered, but either discredited or


                                        -3-
discounted, the defendant's family ties and responsibilities; his

employment history; his asserted benign motives for committing the

instant drug offenses; and his potential to be a successful member

of society.    Under the deferential abuse-of-discretion standard

that applies to a district court's procedurally sound sentencing

decisions,1 United States v. Martin, 520 F.3d 87, 92, 96 (1st Cir.

2008), it is not for this appellate court to second-guess the

weight given to particular factors.     Rather, absent a procedural

error or an abuse of discretion, neither of which is present here,

such balancing is for the sentencing court,        United States v.

Rodriguez, 525 F.3d 85, 110 (1st Cir. 2008), particularly where, as

here, the ultimate sentence falls at the bottom of the applicable

guideline range, United States v. Smith, 531 F.3d 109, 111 (1st

Cir. 2008).

            Accordingly,   the   government's   motion   for   summary

disposition is granted and the defendant's sentence is summarily

affirmed.    See 1st Cir. R. 27.0(c).




     1
      The defendant does not challenge the sentence on procedural
grounds.

                                  -4-